Citation Nr: 1213240	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-45 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Detroit, Michigan


THE ISSUE

Entitlement to a compensable rating for hearing loss


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In May 2009, the Veteran testified before a Decision Review Officer (DRO) at a hearing at the RO.  A transcript of that hearing is associated with the claims folder.

In May 2010, the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the RO.  A transcript of that hearing is associated with the claims folder. 

In a September 2010 decision, the Board in part remanded the appeal for further development.


FINDINGS OF FACT

1.  A June 2, 2008, private audiological examination revealed no more than level I hearing in the left ear and level I hearing in the right ear.

2.  A June 13, 2008, VA audiological examination revealed no more than level II hearing in the left ear and level I hearing in the right ear.

3.  A May 18, 2010, private audiological examination revealed no more than level II hearing in the left ear and level I hearing in the right ear.

4.  A December 10, 2010, VA audiological examination revealed no more than level III hearing in the left ear and level III hearing in the right ear.


CONCLUSION OF LAW

The criteria for a compensable rating for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the Veteran was sent a letter in May 2008 that addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Thus, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination, including those from the Social Security Administration (SSA).  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at DRO and Board hearings.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

In the September 2010 remand, the Board requested that the RO obtain any medical records not already associated with the claims folder and afford the Veteran a VA examination to determine the current severity of his hearing loss, to include its effects on his occupational functioning and daily activities.  In a September 2010 letter, the RO asked the Veteran to identify any private or VA medical records pertinent to his claim.  He did not reply.  In this regard, the duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  With respect to the VA examination, the RO afforded the Veteran an examination in December 2010 and the examiner provided findings that were responsive to the Board's request.  Given the above, VA has substantially complied with the September 2010 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Thus, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).

Hearing tests are to be conducted without hearing aids, and the results of the above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86 (2011).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

In addition to dictating objective test results, a VA audiologist's final report must fully describe the functional effects caused by the Veteran's hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Veteran filed a claim for an increased rating for hearing loss in February 2008.

After a careful review of the record, the Board finds that a compensable rating is not warranted for the Veteran's hearing loss.  

During his DRO hearing, the Veteran testified that he often does not hear what is said and has to ask people to repeat things, especially with his grandchildren.  

During his Board hearing, he reiterated his difficulties with hearing especially when talking with his grandchildren and in loud environments.

In statements received in June 2008, the Veteran's family members note his difficulty with hearing during conversations and while watching television.

A June 2, 2008, private audiological examination report  of audiometric testing revealed that the hearing threshold levels in decibels were 25, 35, 60, and 65 in the left ear and 25, 30, 55, and 60 in the right at 1000, 2000, 3000, and 4000 Hertz respectively.  Puretone average was 46.25 in the left and 42.5 in the right.  Maryland CNC speech recognition score was 92 percent in the left and 96 percent in the right.  The examiner indicated that the Veteran's speech recognition ability was good bilaterally.

Applying the criteria for evaluating hearing loss to the findings of the above VA audiometric evaluation results in designation of no more than level I hearing in the left ear and level I hearing in the right based on application of the reported findings to Table VI.  These findings warrant a 0 percent rating under Table VII (Diagnostic Code 6100).  

A June 13, 2008, VA audiological examination report reflects complaints of a decline in hearing levels.  Audiometric testing revealed that the hearing threshold levels in decibels were 20, 40, 60, and 65 in the left ear and 25, 30, 50, and 55 in the right at 1000, 2000, 3000, and 4000 Hertz respectively.  Puretone average was 46 in the left and 40 in the right.  Maryland CNC speech recognition score was 88 percent in the left and 92 percent in the right.  The examiner indicated that the Veteran's speech recognition ability was good bilaterally.

Applying the criteria for evaluating hearing loss to the findings of the above VA audiometric evaluation results in designation of no more than level II hearing in the left ear and level I hearing in the right based on application of the reported findings to Table VI.  These findings warrant a 0 percent rating under Table VII.  

While the VA examiner failed to address the functional effects of the Veteran's hearing loss disability, the Board notes that other evidence of record, to include statements from the Veteran and an additional VA examination report, adequately address the issue.  Therefore, while the June 2008 VA examination is defective under Martinak, the Board finds that no prejudice results to the Veteran in that the functional effects of his hearing loss disability are adequately addressed by the remainder of the record and are sufficient for the Board to consider whether referral for an extra-scheduler rating is warranted.  See 38 C.F.R. § 3.321(b) (2011).

A May 18, 2010, private audiological examination report reflects complaints of worsening tinnitus.  Audiometric testing revealed that the hearing threshold levels in decibels were 20, 45, 65, and 65 in the left ear and 20, 30, 60, and 60 in the right at 1000, 2000, 3000, and 4000 Hertz respectively.  Puretone average was 48.75 in the left and 42.5 in the right.  Maryland CNC speech recognition score was 84 percent in the left and 96 percent in the right.  The examiner indicated that the Veteran's speech recognition ability was good bilaterally.

Applying the criteria for evaluating hearing loss to the findings of the above VA audiometric evaluation results in designation of no more than level II hearing in the left ear and level I hearing in the right based on application of the reported findings to Table VI.  These findings warrant a 0 percent rating under Table VII.  

A December 10, 2010, VA audiological examination report reflects complaints of hearing loss and tinnitus.  Audiometric testing revealed that the hearing threshold levels in decibels were 25, 35, 60, and 60 in the left ear and 20, 25, 50, and 50 in the right ear at 1000, 2000, 3000, and 4000 Hertz respectively.  Puretone average was 45 in the left and 36.25 in the right.  Maryland CNC speech recognition score was 76 percent in the left and 80 percent in the right.  The examiner indicated that the Veteran's speech recognition ability was fair in the left ear and good in the right.  The examiner noted that the Veteran was not employed but that his hearing loss results in poor social interactions and difficulty following instructions.

Applying the criteria for evaluating hearing loss to the findings of the above VA audiometric evaluation results in designation of no more than level III hearing in the left ear and level III hearing in the right based on application of the reported findings to Table VI.  These findings warrant a 0 percent rating under Table VII.  

The Board notes that the record does not reflect puretone thresholds meeting the definition of an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  

The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss.  However, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiological evaluation of record.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In conclusion, a compensable rating for hearing loss is not warranted.  In reaching this conclusion, the Board has considered the applicability of benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.

Extra-Schedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected hearing loss, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.


ORDER

A compensable rating for hearing loss is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


